DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 05/02/2022 has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a floating inverter amplifier, wherein the floating inverter amplifier comprises a pair of inverters forming a bridge, the bridge comprising an input configured to be switchable between a floating reservoir capacitor that powers the pair of inverters during a first phase of operation and to a device power source that powers the pair of inverters during a second phase of operation, wherein the floating reservoir capacitor is charged by the device power source during the second phase of operation.” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Tsai U.S. 9,473,163 discloses (e.g., please see Figure 1 & 11 and related text for details) an analogous circuit having the same basic structure, namely an inverter amplifier having a pair of inverters (T3/T4 & T5/T6 of Fig. 11) and a pair of reservoir capacitors C1/C2 forming a bridge as shown in Fig. 11. However, the above reference lacks the claimed “an input configured to be switchable between a floating reservoir capacitor that powers the pair of inverters during a first phase of operation and to a device power source that powers the pair of inverters during a second phase of operation, wherein the floating reservoir capacitor is charged by the device power source during the second phase of operation”.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843